


Exhibit 10.2




WARRANT TO PURCHASE COMMON STOCK

THIS WARRANT AND ANY SHARES OF STOCK ISSUABLE UPON THE CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THIS NOTE AND ANY SHARES OF STOCK ISSUABLE UPON THE
CONVERSION HEREOF MAY NOT BE SOLD, OFFERED FOR SALE, MORTGAGED, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT COVERING THIS NOTE OR SUCH SHARES UNDER SAID ACT AND
APPLICABLE STATE SECURITIES LAWS OR THE DELIVERY OF AN OPINION OF COUNSEL THAT
SUCH REGISTRATION IS NOT REQUIRED. THIS NOTE IS ALSO SUBJECT TO RESTRICTIONS ON
TRANSFER.




Bio-Matrix Scientific Group, Inc.




Issue Date:  August 20, 2012

Void After August 20, 2015




THIS CERTIFIES THAT, for value received, Caven Investments, LLC, a Minnesota
limited liability company or permitted assigns (the “Holder”), is entitled to
subscribe for and purchase at the Exercise Price (defined below) from Bio-Matrix
Scientific Group, Inc., a Nevada corporation (the “Company”), up to sixteen
million, five hundred thousand (16,500,000) shares of the Common Stock of the
Company (the “Exercise Stock”).




1.

DEFINITIONS.  As used herein, the following terms shall have the following
respective meanings:




(a)

“Exercise Period” shall mean the period commencing with the date hereof and
ending three (3) years from the date hereof, unless sooner terminated as
provided below.




(b)

“Exercise Price” shall mean one cent ($0.01) per Exercise Share (as defined
herein).  “Exercise Shares” shall mean the shares of the Exercise Stock issuable
upon exercise of this Warrant.




(c)

“Convertible Promissory Note” shall mean the Convertible Promissory Note dated
April 2, 2012 between the Company, Holder and the other purchasers listed
therein, pursuant to which this Warrant has been issued.




2.

EXERCISE OF WARRANT.  The rights represented by this Warrant may be exercised in
whole or in part at any time during the Exercise Period, by delivery of the
following to the Company at its address set forth above (or at such other
address as it may designate by notice in writing to the Holder):








1




--------------------------------------------------------------------------------




(a)

An executed Notice of Exercise in the form attached hereto;




(b)

Payment of the Exercise Price either (i) in cash or by check, or (ii) by
cancellation of indebtedness; and




(c)

This Warrant.

Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or persons affiliated with the Holder, if the Holder so designates, shall
be issued and delivered to the Holder promptly after the rights represented by
this Warrant shall have been so exercised and in no event more than five (5)
business days after such exercise.




The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.




3.

COVENANTS OF THE COMPANY.




3.1

Covenants as to Exercise Shares.  The Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance, be duly authorized, validly issued and
outstanding, fully paid and non-assessable, and free from all preemptive rights
of any shareholder and free of all taxes, liens and charges with respect to the
issuance thereof.  The Company further covenants and agrees that the Company
will at all times during the Exercise Period, have authorized and reserved, free
from preemptive rights, a sufficient number of shares of its Exercise Stock to
provide for the exercise of the rights represented by this Warrant.  If at any
time during the Exercise Period the number of authorized but unissued shares of
Exercise Stock shall not be sufficient to permit exercise of this Warrant, the
Company will take such corporate action as may, in the opinion of its counsel,
be necessary to increase its authorized but unissued shares of Exercise Stock to
such number of shares as shall be sufficient for such purposes.




3.2

No Impairment.  Except and to the extent as waived or consented to by the
Holder, the Company will not, by amendment of its Articles of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may be necessary or appropriate in order to protect
the exercise rights of the Holder against impairment.





2




--------------------------------------------------------------------------------




3.3

Notices of Record Date.  In the event of any taking by the Company of a record
of the holders of any class of securities for the purpose of determining the
holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters) or other
distribution, the Company shall mail to the Holder, at least twenty (20) days
prior to the date specified herein, a notice specifying the date on which any
such record is to be taken for the purpose of such dividend or distribution.




4.

REPRESENTATIONS OF HOLDER.




4.1

Representations in the Convertible Promissory Note.  The Holder hereby affirms
the representations and warranties made by the Holder in the Convertible
Promissory Note.




4.2

Disposition of Warrant and Exercise Shares.




(a)

The Holder further agrees not to make any disposition of all or any part of the
Warrant or Exercise Shares in any event unless and until:




(i)

There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with said
registration statement; or




(ii)

The Holder shall have notified the Company of the proposed disposition and, if
reasonably requested by the Company, the Holder shall have furnished the Company
with an opinion of counsel, reasonably satisfactory to the Company, for the
Holder to the effect that such disposition will not require registration of such
Warrant or Exercise Shares under the Act or any applicable state securities
laws, provided that no such opinion shall be required for dispositions in
compliance with Rule 144, except in extraordinary circumstances.




(iii)

The Holder has complied with all provisions of the Convertible Promissory Note.
  




(b)

The Holder understands and agrees that all certificates evidencing the shares to
be issued to the Holder may bear the following legend:




THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THEY MAY NOT BE OFFERED, SOLD
OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER SUCH ACT OR APPLICABLE STATE SECURITIES LAWS.








3




--------------------------------------------------------------------------------




5.

CERTAIN ADJUSTMENTS.  In the event of changes in the outstanding Exercise Stock
of the Company by reason of stock dividends, split-ups, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, liquidations, or the like, the number and class of shares
available under the Warrant in the aggregate and the Exercise Price shall be
correspondingly adjusted to give the Holder of the Warrant, on exercise for the
same aggregate Exercise Price, the total number, class, and kind of shares as
the Holder would have owned had the Warrant been exercised prior to the event
and had the Holder continued to hold such shares until after the event requiring
adjustment; provided, however, that such adjustment shall not be made with
respect to, and this Warrant shall terminate if not exercised prior to, the
events set forth in Section 7 below.  The form of this Warrant need not be
changed because of any adjustment in the number of Exercise Shares subject to
this Warrant.




6.

FRACTIONAL SHARES.  No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto.  All Exercise
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share.  If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.




7.

EARLY TERMINATION.  In the event of, at any time during the Exercise Period, any
capital reorganization, any reclassification of the capital stock of the
Company), the consolidation or merger of the Company with or into another
corporation (other than a merger solely to effect a reincorporation of the
Company into another state), or the sale or other disposition of all or
substantially all the properties and assets of the Company in its entirety to
any other person (each, a “Termination Event”), the Company shall provide to the
Holder twenty (20) days advance written notice of such Termination Event.  If
the Company fails to provide such notice, the Exercise Period shall be extended
until the date twenty (20) days after the date such notice is provided to the
Holder.  Unless the Holder exercises this Warrant prior to such Termination
Event, this Warrant shall automatically terminate and be of no further force or
effect upon the occurrence of such Termination Event.




8.

LOCK-UP AGREEMENT.  Holder hereby agrees to comply with any sale restrictions
for the Shares issued pursuant to the terms of this Agreement on the same terms
as may be required from the Company’s other shareholders as part of a registered
offering or listing.




9.

NO STOCKHOLDER RIGHTS.  This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.








4




--------------------------------------------------------------------------------




10.

TRANSFER OF WARRANT.  Subject to applicable laws and the restriction on transfer
set forth on the first page of this Warrant, this Warrant and all rights
hereunder are not transferable by the Holder in person or by duly authorized
attorney.




11.

LOST, STOLEN, MUTILATED OR DESTROYED WARRANT.  If this Warrant is lost, stolen,
mutilated or destroyed, the Company may, on such terms as to indemnity or
otherwise as it may reasonably impose (which shall, in the case of a mutilated
Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
 Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.




12.

NOTICES, ETC.  All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the Company and
Holder at the address listed on the signature page or at such other address as
the Company or Holder may designate by ten (10) days advance written notice to
the other parties hereto.




13.

ACCEPTANCE.  Receipt of this Warrant by the Holder shall constitute acceptance
of and agreement to all of the terms and conditions contained herein.




14.

MODIFICATIONS AND WAIVER.  Any term of this Warrant may be amended or waived
with the written consent of the Company and Holders of a majority in interest of
the outstanding Warrants (based on the number of shares of Exercise Stock
subject thereto).  Holder acknowledges that because this Warrant may be amended
with the consent of such majority in interest of the outstanding Warrants, to
the extent Holder does not hold at least a fifty percent (50%) interest in the
outstanding Warrants, Holder’s rights hereunder may be amended or waived without
Holder’s consent.




15.

GOVERNING LAW.  This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of California as applied to
agreements entered into entirely in California between California residents.
 The parties agree that any action brought by either party to interpret or
enforce any provision of this Warrant shall be brought in, and each party agrees
to, and does hereby, submit to the exclusive jurisdiction and venue of, the
appropriate state or federal courts located in San Diego, California.









5




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by a duly
authorized officer of the Company as of date first written above.







BIO-MATRIX SCIENTIFIC GROUP, INC.




/s/David R. Koos

David R. Koos

Chairman and CEO










CAVEN INVESTMENTS, LLC







/s/Todd S. Caven

Todd S. Caven

Managing Member














6


